Citation Nr: 0739720	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension for aid and attendance 
and housebound status. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly pension for aid and attendance and housebound 
status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The appellant seeks benefits as the surviving spouse and is 
now 81 years of age.  The appellant underwent a state 
evaluation for aid and attendance in April 2002 that showed 
visual acuity better than 5/200 and no requirement for aid in 
feeding, toileting, or protection from dangers in the home.  
The appellant had no mobility or mental disabilities.  In 
September 2002, the RO granted death pension benefits but 
denied additional special month pension for aid and 
attendance and housebound status.  

Records of private medical care from several physicians 
through March 2004 showed that the appellant received 
treatment for cardiovascular disease, diverticulitis, and a 
pelvic muscle disorder.  The disorders were generally noted 
to be chronic, possibly requiring future surgery or not 
likely to improve.  However, none of the treatment reports 
showed mobility or mental deficits, an inability to perform 
the daily activities of living, or a requirement for 
confinement to the home.   
In a July 2003 letter, the appellant's private physician 
stated that the appellant was under his care for insulin 
dependent diabetes, hypertension, and coronary heart disease.  
He stated that the appellant was unable to fill syringes for 
insulin injections due to poor eyesight and required 
assistance in transportation outside the home because she 
could not drive an automobile.  

The file contains diabetic eye examinations of the appellant 
by a private physician starting in March 1990 which showed 
treatment by photocoagulation for background diabetic 
retinopathy with persistent macular edema in both eyes.  
Follow up examinations and treatment were performed 
approximately every two years until 1999 and yearly 
thereafter.  In December 2003, a physician measured visual 
acuity of 20/30 in the right eye and 20/150 in the left eye.  
There were indications of trace background retinopathy and 
cataracts in both eyes, and there were macular scars 
secondary to laser treatments, worse in the left eye.  The 
physician noted that cataract surgery would eventually be 
necessary for the right eye, but that surgery would be 
inappropriate in the left eye considering poor vision from 
retinal damage.  

The appellant has not received a VA aid and attendance 
examination.  Private medical records showed no mobility or 
mental disabilities, but the most recent records that address 
the appellant's capability for self-care are over four years 
old.  Furthermore, the extent of the appellant's visual 
impairment is not clear.  In July 2003, the appellant's 
physician stated that the appellant's poor eyesight prevents 
proper filling of insulin syringes.  An eye examination in 
December 2003 suggested a functional level of visual acuity, 
but also noted the presence of retinopathy and cataracts.  
Moreover, it is not clear whether the insulin syringes can be 
filled in advance so that regular aid and attendance is not 
required.  Therefore, a current aid and attendance 
examination is necessary to determine the appellant's current 
level of disability and to evaluate her specific visual 
capability for self-administration of injectable medication. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an aid and 
attendance examination by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of all of the appellant's disabilities on 
her capability for self care in her home.  
Request that the examiner's assessment 
include, but not be limited to, an 
evaluation of such conditions as: whether 
the appellant is blind or has corrected 
visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the 
visual field to 5 degrees or less, 
inability of the appellant to dress or 
undress herself or to keep herself 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of the appellant 
to feed herself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  
Request that the examiner also address 
the appellant's visual disabilities 
including the capability to prepare 
injectable insulin, the availability of 
equivalent injectable or other 
medications that would not require 
precise measurement, and whether the 
appellant is in need of the services of 
licensed professional medical care in the 
home.  The examiner shall order and 
review the results of additional eye 
examinations if necessary. 

2.  Then, readjudicate the claim for 
special monthly pension for aid and 
attendance and for housebound status.  If 
the decision remains adverse to the 
appellant, provide the appellant and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

